Judgment unanimously affirmed. Memorandum: In this habeas corpus proceeding relator contends that the reasons given by the Board of Parole in denying him parole are insufficient to comply with the requirements of subdivision 6 of section 214 of the Correction Law and fail to satisfy constitutional due process guarantees. He seeks release from custody. Special Term properly treated the petition as an article 78 proceeding (People ex rel. Miller v Regan, 54 AD2d 605 [Sept. 24, 1976]) and denied the application. The reasons for denial were as follows: "(1) your criminal history; (2) repetitive parole violator; (3) you have not participated in available programs which would be beneficial to your rehabilitation; (4) there are no indications in the reports nor was it demonstrated during the interview that you would remain crime free if released at this time.” The essential facts to support reason four do not appear in the record on this appeal. Nevertheless, the first three reasons are sufficient (see Matter of Watkins v Caldwell, 54 AD2d 42 [Sept. 24, 1976]). (Appeal from judgment of *601Cayuga Supreme Court—article 78.) Present—Marsh, P. J., Cardamone, Simons, Goldman and Witmer, JJ.